Exhibit 10.36 EMPLOYMENT AGREEMENT This Employment Agreement (this "Agreement") is made as of this 17th day of October, 2008, by and between BE Aerospace, Inc., a Delaware corporation (the "Company") and Ryan M. Patch (the "Executive"). RECITALS WHEREAS, the Company wishes to employ the Executive and the Executive wishes to accept such employment on the terms and conditions hereafter set forth; and WHEREAS, the Company wishes to make secure for itself the experience, abilities and services of the Executive and to prevent the loss of such experience, services and abilities; and WHEREAS, the Executive has successfully completed drug/substance abuse testing, and the Company has received the results of such testing; NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the parties hereto, each intending to be legally bound, do hereby agree as follows: 1.
